 

Oo © 1D HR Uw FPF W NO

NHN N NOES ee OS S| SOO eS Ol el ES Ol ell
BPHRRRRKBRPSFVEwerWABAaREBHeS

 

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20

CERTIFIED TRUE COPY entire
ATTEST: WILLIAM M. MCCOOL4—

Page 1 of 12

 

Clerk, U.S. District Court
Western District of Washington

By reece Mitive

  

 

or —- ib 7 fier
Deputy Clerk cro WESTERN DS cor GF Had

 

sy SO, PED cose LODGED
_ a pewrty, MoT
, \ RECEIVED

MAR 13 2620

  

 

UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, No. (NTA0 - 5054
Plaintiff, COMPLAINT FOR VIOLATION
18 U.S.C. § 875(c)
v.
MATHIAS DOUGLAS KANE,
Defendant.

 

 

BEFORE, Theresa L. Fricke, United States Magistrate Judge, Tacoma, Washington.

The undersigned complainant being duly sworn states:
COUNT 1
(Cyberstalking)

Beginning no later than on or about January 5, 2020, and continuing through on or

about January 31, 2020, in the City of La Center, in the Western District of Washington
and elsewhere, MATHIAS DOUGLAS KANE, with intent to injure, harass, and

intimidate another person, identified herein as BS, used an interactive computer service,

electronic communication service, electronic communication system of interstate

commerce, and other facilities of interstate and foreign commerce, to engage in a course

of conduct that placed BS in reasonable fear of death and serious bodily injury to BS, and

COMPLAINT/KANE - 1

UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
 

oOo eo 1 HA UH FF WD NY

WN NY NY NY NY NY NY NN NY KF SF Re Se RF EF PFO ESE eS lS
oD KO On mR BH HH KY CO WO PH AT DH nH fF W YY KF &

 

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20 Page 2 of 12

caused, attempted to cause, and would be reasonably expected to cause substantial
emotional distress to BS.

All in violation of Title 18, United States Code, Sections 2261 A(2)(A) and (B).

COUNT 2
(Interstate Threats)

On or about January 12, 2020, in the City of La Center, within the Western
District of Washington, and elsewhere, MATHIAS DOUGLAS KANE knowingly and
willfully transmitted in interstate and foreign commerce, from the State of Washington to
another state, communications, in the form of online internet posts, that contained threats
to injure BS.

All in violation of Title 18, United States Code, Section 875(c).

COUNT 3
(Interstate Threats)

On or about January 20, 2020, in the City of La Center, within the Western
District of Washington, and elsewhere, MATHIAS DOUGLAS KANE knowingly and
willfully transmitted in interstate and foreign commerce, from the State of Washington to
another state, communications, in the form of online internet posts, that contained threats
to injure BS.

All in violation of Title 18, United States Code, Section 875(c).

This complaint is to be presented by reliable electronic means pursuant to Federal
Rules of Criminal Procedure 4.1 and 41(d)(3). |

The undersigned complainant, Benjamin Long, being duly sworn, further deposes
and states as follows:

INTRODUCTION
1. I am a Special Agent (“SA”) with the Federal Bureau of Investigation
(“FBI”), and have been so employed since 2012. I am currently assigned to the
Vancouver, Washington Resident Agency of the Seattle Division. While employed by

the FBI, I have investigated federal criminal violations related to high technology or
COMPLAINT/KANE - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo fe 1D DH ww fF WwW HY =

Nm HN NY WH WY NY KY NY NO HK FF KF HE Fe FEF FEF OS S|
oat KN th Ose WH NY KS CO VO FAH HD NH SF WY LY KF &

 

 

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20 Page 3 of 12

cybercrime, child exploitation, drug trafficking, counter-terrorism, and violent crimes
including cases involving threats of violence.

2. The facts set forth in this Affidavit are based on my own personal
knowledge; information obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience.

Because this Affidavit is submitted for the limited purpose of establishing
probable cause in support of a criminal complaint, it does not set forth each and every
fact that I, or others, have learned during the course of this investigation.

SUMMARY OF PROBABLE CAUSE

A. Background Child Dependency and Custody Proceedings.

3. Kane’s criminal conduct alleged in this Complaint relates to ongoing
custody and dependency proceedings involving his 13-year-old daughter, RNK. I am
familiar with the circumstances of these proceedings by virtue of reviewing records of
Cowlitz County and the Washington State Department of Children Youth and Family
(including Child Protective Services) and related agencies, as well as by discussing these
matters with various participants in the proceedings, including social workers involved in
the proceedings.

4. According to records of the Cowlitz County courts, Kane has had full
custody of RNK since 2013. Kane lives in a house located at ,La
Center, Washington, along with his girlfriend, two other children, and RNK (until she left
the residence, as described below).

5. In February 2019, Child Protective Services began investigating a report
that Kane’s girlfriend physically abused RNK. Shortly thereafter, a no-contact order was
entered by a Clark County court, prohibiting contact between the girlfriend and RNK. As
a result, RNK began living with her mother and grandmother on a nearby property.

COMPLAINT/KANE - 3 aCe Speer SunEsz20

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

woo nH wv fF WwW WY

NM Nw NY NHN KY KN KN NY NO §—|§ FY FS PS SEF PS ES
on KH Uh FF WD NHN KS CO Oo rmwWO HD DH nH FF WY KF &

 

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20 Page 4 of 12

6. Due to a variety of circumstances, it became difficult for RNK to live with
her mother. In or about June 2019, RNK’s mother agreed that BS would take custody of
RNK. BS was the mother of one of RNK’s friends. BS lived nearby Kane’s residence,
and was an acquaintance of Kane’s. RNK lived with BS until in or about December
2019, during which time she was enrolled in school along with BS’s daughter. During
this time, BS’s sister, who is a medical professional, also assisted in taking care of RNK.

7. In January 2020, Washington State authorities initiated dependency
proceedings related to RNK. Due to a variety of circumstances, it was no longer feasible
for RNK to live with BS and/or her sister, and the State initiated proceedings to seek a
court order for RNK to live in state housing. Kane actively resisted the State’s request
and formally contested the dependency proceedings. To date, the courts have ruled in
favor of the State, with further proceedings scheduled for late March 2020.

B. Kane’s Online Harassment and Threatening of BS.

8. The criminal activities alleged in this Complaint involve Kane’s online
cyberstalking and threatening of BS. The context of Kane’s online statements makes
clear that he was targeting BS for the role he perceived she played in RNK’s
custody/dependency proceedings, and because he perceived her as being Jewish. Many
of Kane’s posts also contain threats to kill and/or physically harm the CPS workers and
law enforcement officers who are involved in the dependency proceedings, and to kill
Jewish people in general.

9. Kane’s relevant online statements were postings he made over the online
platform known as Disqus. Disqus is a worldwide blog comment hosting service for web
sites and online communities that uses a networked platform. Disqus allows users to post
publically viewable comments associated with online videos, news articles, and the like.!

Kane’s postings on Disqus were made under the user name of “AshkeNAZI,” with an

 

'T have interviewed employees of Disqus, who have informed me that their computer servers — located in Texas —
house all of the relevant posts made by Kane over his AshkeNAZI account.
COMPLAINT/KANE - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Oo oOo AT DH N fF WY NY

NM KH KY VY NY NHN KN NN KN YE | KF SE Se ES OE OO eS ES
ao SON Ow OU RUWwhYUN GOOUrEe CU COlC COCO STDC PhONa Nl

 

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20 Page 5 of 12

associated avatar depicting a white male wearing an overcoat spray-painting a swastika
on the wall of a building marked with a sign identifying it as a Jewish synagogue.

10. During a court hearing related to the above-referenced dependency
proceedings, Kane admitted that he is the user of the AshkeNAZI account. However,
Kane claimed that he never posted any threatening comments and that his account had
been “hacked.” Kane’s claim that his account was “hacked” is controverted by records
obtained from Disqus and Comcast, which confirm that the Disqus posts made over the
AshkeNAZI account resolve to an IP address that is subscribed to by Kane at his known
residential address of /La Center, Washington. Moreover, the content of
the posts over the AshkeNAZI account are consistent with Kane’s personal frustrations
over the child dependency/custody proceedings involving his daughter, and are therefore
consistent with Kane being the author of the posts.

11. On January 6, 2020, Kane posted: “I speak my mind and have been
attacked over and over by every alphabet agency Washington State has from Law
Enforcement to Child and Family Services, its been non stop harassment. J am to the
point i am going to do something nuts but i want to take as many of them with me as i
can!!! (emphasis added)

12. On January 7, 2020, Kane posted: “I am a White Nationalist not a Cultural
Marxist or White Supremacist. HUGE difference! I dont feed the Jews what they need to
keep the White race suppressed like Hail Cuckery and the rest of this Zionist ran
alternative media conglomerate does. Thats all you Hasbara fools try to do is put words in
my mouth and discredit White Nationalism. Line up Hasbara see if you can make me
stop, you fucked with my family, i will never go away, it will end in gunfire!” (emphasis
added)

13. On January 9-10, 2020, Kane made a series of posts stating, among other
things: “You have 3 Hasbara agents working diligently to Harass your opinion. That's
how Zionist Jews work in the States. You have the right to say whatever you want but
you will be subtly attacked for what you say. Your family is at stake, trust me my 13 year

COMPLAINT/KANE - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE5S220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

oOo fo aT KH A BP WY NY

wb ww NN NY KN NN NN KF KF FS PS SKS SP OSES Ol ES ES le
on KN Ot OP OH NUS Uc OlUlUlUCCOUllUmOOULUNlUOCU CU RUN CS

 

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20 Page 6 of 12

old daughter has been kidnapped by them. CPS IS a State ran Zionist tool used to attack
the White family! if you are speaking about them on the internet, protect yourself. Go
look at the comment this fucking bastard left for me today, literally throwing in my face

death i bring them! .. . It's going end with dead social workers lawyers and judges
maybe a cop or 2 one by one like a serial killer until one of your pigs gets me. ... Yesi
only kill Zionists, i have a nice place to put people like you, would you like to see it
sometime? i would like to show you. ... I know what’s going on and have for a long
time, i have names and addresses you just think i won’t do anything.” (emphasis added)

14. On January 12, 2020, Kane posted: “[W]hat do we do when Zionist Jews
take your child and cps, law enforcement will cover up a kidnapping and turn it into a
child that ran away and now your stuck with a missing child knowing that these people
have done something with her...do you arm yourself and start picking em off until you get
picked off? what do you do?” (emphasis added)

15. On January 12, 2020, Kane posted on the website Bitchute a video entitled,
“My Missing Child [RNK].” In this video, Kane claims that BS “kidnapped” his
daughter. Kane also specifies that BS was Jewish and discusses the Jewish roots of her
surname. Kane posted related comments under the video using his Disqus account. In
one post, Kane publically doxxed BS by posting a screen shot of his phone showing BS’s
full name, cell and home phone numbers, and home address. In another post, Kane
stated:

We dont talk to or cooperate with CPS or LEO if they call to angle on us
we hang up on them. Yes [BS] gave [RNK] a phone, that's all she cared
about! She was putty in her hands at that point they took her to school and
with counselors took grainy b&w pics of 2 one inch bruises saying my GF
did that to her with a dog leash! LIES! They charged her with felony child
abuse we wanted to take it to trial they dragged it on for 8 months then
dropped the charges now [RNK] is missing, everything they have done is
based from fabricated lies. LEO CPS and especially this fucking cunt [BS]
are all involved in KIDNAPPING my kid and trying to pass it off as she is
a runaway! its all very illegal!!! This will not end well for anybody, iam a

COMPLAINT/KANE - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

 

wo Oo SD DH WH fF WwW NH

wy Nw NY NY NY NY NY NY NN YY KF Se RP SEF Ee ES
on KH tw OF OH! NS CO DO PMO HT DH HH SF YW YY KF &

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20 Page 7 of 12

very patient man, but my patience is running out, i wont feel a thing when i
finally see red. I have called the State Attorney Generals office and left my
name and number if they dont call back Monday morning i will call them
after noon if they dont help, i will handle this myself and it wont be pretty.
(emphasis added)

16. On January 20, 2020, Kane again doxxed BS by posting her home address
and phone number, and made threats to kill BS and other individuals who were involved
in the dependency proceedings:

They are deathly afraid of me i stare at them in court with the eyes of hell
and they cant stand to look more than a few seconds before they look away.
I do show full restraint they provoke and WANT ME TO REACT! that's
the only way they can win is if i do! I am smarter than that now i will sue
them and do what i have to do to make them put that AshkeNAZI Jewess
cunt [BS] in a cell. Her address is [REDACTED] Her phone number is
[REDACTED] everybody trash this Jew cunt! she is getting a copy of this
in the mail tuesday! ... I normally wouldn't agree with that statement but
with what they have done to my daughter i am ready to kill now and ask
questions later. (emphasis added)

17. During January 2020, Kane made several additional posts concerning BS
and other individuals involved in the dependency proceedings. Some examples of these

posts are:

e “Ineed a good attorney from the Right CPS and a fucking Jew cunt
have my 13yo kid illegally they have her on Prozac and another
antipsychotic strapping her chest . . . I have money just want someone I
can trust, all the attorneys in SW Washington are owned by the
JUUUUUUUUdicial system. I need help, anybody?”

e “Not more than a month ago... a Jewish cunt that lives down the
block from me targeted my 13 yo daughter. CPS Law enforcement the
state of Washington they are all involved in trying to take my daughter .
. . the Jew cunt’s name is [BS], go type into google [BS] Jewish and
read. ... It all started when that [BS] bitch took my kid to school and
claimed bruises on her leg were from a spanking my GF did, all lies!!!
They have nothing on me at all but wont let me see my kid. I am
warning you all if you have children to watch them because these

 

COMPLAINT/KANE - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

wo oOo aD DH uw fF W NY

YN NY NY NY NHN NY NY YN NY KF §—& Re Se FEF FE ESE RESO
on KH th fk WwW YY KY CO OP AT DN FW NY KK &

 

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20 Page 8 of 12

18.

fucking Jews know we are on here talking about them and they are
looking for ways to fuck with us!”

“A NAZI Jew cunt that lives dow the block targeted by 12 yo problem
child. ... this witch . . . took my kid to school and said some bruises
on her leg were from a spanking my GF gave her which was all lies, so
the JEWdicial system filed felony charges against my GF and a
protection order is in place keeping my GF away from my daughter to
her grandmothers so we could fight this thing in court and get
everything straightened out, while my daughter was at her grandmothers
this cunt that lives down the road [BS] went a county away and took my
child from her grandmothers and never told me... Listen tell
everybody you can watch out for their kids!!! CPS and JEWS are going
after them!!!”

“{T]t just so happens that a AshkeNAZI Jew cunt witch has gone after
my kid. . . This IS a direct attack for things I say on the web! Nobody
could in any way change my mind about that FACT! CPS is all Jews
and Gays or Gay Jews or groups like Wise team full of Tranny Jews...
Living in a residential neighborhood in America isn’t safe unless you
know for sure its an all White neighborhood i didn’t even check my
neighbors last names until a couple weeks ago and found out I have 5
AshkeNAZI Jewish families living in my neighborhood. I didn’t even
know the [BS] name was AshkeNAZI until I looked it up.”

“I am in a quandary about the Jew myself I have a Nazi Jew that lives
down the street that teamed up with CPS and LEO to attack my family
through my daughter.”

“J have a Nazi Jew Cunt that lives down the street from me named [BS]
CPS LEO and the State of Washington all fucking with me. Something
my GF and i noticed in Family court was, ITS ALL FUCKING WHITE
PEOPLE that are being attacked by the system and the court room was
full! No other races were present the 4 days we spent in that courtroom!
except for the 80% Gay Bull Dike Jews that are State Employee’s!”

During January 2020, Kane made numerous other posts containing threats

to kill Jews in general, sometimes also referring to his frustrations with BS and the

dependency proceedings. Some examples of these posts are:

COMPLAINT/KANE - 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUITES220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

ow oOo TD DBD wr fF WY NHN

N NY NY NY NY NY NY NN NY FE SF Fe Re Re OPO eS
ao 41 DB On fk WY NH KF CO CO PO AHN Dn fF WY LY KF &

 

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20 Page 9 of 12

e “Fuck all Abrahamic dick cutting cults! KILL THEM ALL!”

e “I have been bitching and fighting with everybody about who is the guilty
and who is an innocent Jew, after what was done to my family i am done.
THEY ALL NEED TO GO THE FUCK TO ISRAEL THEN WE NEED
TO TURN THAT LITTER BOX INTO GLASS!!! NOT ONE JEW LIVES
KILL THEM ALL!!! KAWABUNGA MOTHER FUCKERS!”

e “Lots of Zionist pigs in all our Nations! KILL THEM ALL! . . . Lets kill
every last motherfucking one of them!”
19. During January 2020, Kane also made multiple posts containing threats to
law enforcement officers, including the following posts:

e Kane posted a video depicting police activity with the title, “See if You Can
Count the ‘Good Cops.’” Under the video, Kane wrote: “Some people
should make an example out of one of them and let the rest sweat, the one
with the Tazer, string him up after he is skinned, cut off his nuts (most
likely nutless) and stuff them in his mouth. You will see a change in tone
of the police if they started finding cops like that.”

e Similarly, Kane commented about police officers: “Skinned with their own
nuts hanging from their mouth and hung from a light post! Metallica said it
best, Kill ‘em all!”

20. On January 25, 2020, BS contacted local law enforcement officers
regarding Kane’s online postings. BS stated that Kane’s posts made her fearful for her
personal safety and that of her immediate family. BS specifically stated that Kane’s posts
made her feel “terrified” and that Kane was “crazy and unpredictable.” She further stated
that Kane owns “guns and ammo” and wants to “take everyone out one at a time.” BS
also reported that on January 19, 2020, Kane and his girlfriend drove by BS’s home very
slowly and looked at BS and her family and laughed.

21. In response to Kane’s posts, on January 27, 2020, BS and her sister
petitioned for and obtained emergency protection orders in Clark County court against
Kane and his girlfriend. On February 7, 2020, the court issued permanent protection

orders, extending the terms of the protection orders for a period of one year.

COMPLAINT/KANE - 9 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE5S220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo f-©& ST DH ww F&F WwW NHN KF

wm NM NHN NY NY NY WKH KY NN YK FF FF YE Fe OSE Pe OO Sl le
eo 4s HK OB OW Uhre! lUCOCOlUlUCCOUlUlUlUmOrOUA CUO NOC DRlUCUMa NE CU

 

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20 Page 10 of 12

C. Information About Kane’s Possession of Firearms and Ammunition.

22.

There is substantial information and evidence indicating that Kane

possesses firearms and/or ammunition in his residence and/or vehicles. In several of

Kane’s Disqus posts during January 2020, Kane made comments specifically indicating

he possesses firearms and ammunition, including the following examples:

In one post, Kane suggested that he was manufacturing “ghost guns,”
which I know to be homemade, non-serialized firearms. Specifically, Kane
wrote: “How are the police going to save you from a man breaking into
your home with a gun? They wont show up until you and your family are
dead and all your shit is gone fuck them start buying and building ghost
guns! It's a fun hobby and if you get good enough at it you can make them
for other people and get paid for something fun too do.”

“Most American Red Neck Gun Loving Patriots like me own a full size 4x4
truck, who needs roads.”

“Do you know how many after market gun part company’s are in the
United States? We have the most! and like me tons and tons of hobbyists.”

“if I smoke before going to the range i am on point and don’t miss!”

“[I] have been making my own ammo for over a decade . . . lol maybe you
Hasbara cucks didn’t know how deeply rooted guns are in American
culture does that scare you? you didn’t think we are like the UK a bunch of
lady boys handing over their guns like the cunts they are! It will never
happen here!” Along with this post, Kane posted what appears to be a link
to a video entitled, “Ultimate HOW to Reload Your Own Ammunition.”

“A 6 shot cap and ball pistol? wtf i make all kinds of ammo but that’s a
pathetic joke. .. It’s a hobby, like fishing something i enjoy doing.”

“I know a thing or 2 about ammo, i load my own. I would expect gun
owners of this channel to have an understanding. . .. I have loaded extra
powder filled blanks for the loud bang and HUGE Muzzle flash for the 4"

last year.”

COMPLAINT/KANE - 10 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo fo ST BA On fe WY NY

NO NO NY NY WH N NY NO Oe
eo SH wm ff WD KH KY CO CO PO HT HDA fF WD NY S| O&O

 

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20 Page 11 of 12

23. Kane is a convicted felon who is prohibited from possessing firearms and
ammunition. Based on my review of court documents and follow-up investigation, I am
aware that Kane has been convicted of the following three felony offenses:

Criminal Mischief in the First Degree (Damage Property), on or about
September 15, 1998, in the Multnomah County Circuit Court, in case
number XX-XXXXXXX.

Manufacture of a Controlled Substance (Marijuana) and Possession of a
Controlled Substance (Marijuana), on or about December 27, 1999, in the
Columbia City Circuit Court, in case number 98-1318.

24. As noted above, BS and her sister obtained protection orders against Kane.
As part of the protection orders issued by the Clark County court, Kane was required to
surrender any firearms upon being served with the protection orders. Local law
enforcement officers went to serve the orders on Kane at his residence in La Center on
January 27, 2020. Kane refused to open the door to his house and would only speak to
the officers through a window. Kane refused to accept service of the orders from the
officer, instead instructing the officer to leave the papers in the door. Kane subsequently
called 911 and spoke to the police officer, claiming not to have any firearms to surrender.
25. On January 30, 2020, Kane went to the La Center Police Department to file
a complaint against an officer whom he perceived was obstructing his ability to gain
custody of his daughter, RNK. While at the police station, an officer served Kane with a
Notice to Surrender Firearms Order, stemming from the above-referenced protection
orders. Kane again denied possessing any firearms.
H
H/
/

COMPLAINT/KANE - 11 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo 6&6 1 DA Uw S&F WwW Ne

Nm NM NM NO BO BRD BRD ORD ORD wm mee
aon nA wm F&F WN KY CS CO PAI KH wr fF WH KF OC

 

 

Case 3:20-cr-05271-BHS Document 8 Filed 03/18/20 Page 12 of 12

CONCLUSION
26. Based on the foregoing, I respectfully submit that there is probable cause to
believe that Kane committed the above-referenced offenses.

Sj, akeg—

BENJAMIN G
Special Agent FBI

The above agent provided a sworn statement attesting to the truth of the contents
of the foregoing affidavit by telephone on this 13th day of March, 2020. Based on the
Complaint and the sworn statement, the Court hereby finds that there is probable cause to
believe the Defendant committed the offenses set forth in the Complaint.

ower L. Fader

"THERESA L. FRICKE ~
United States Magistrate Judge

COMPLAINT/KANE - 12 UNITED STATES ATTORNEY
700 STEWART STREET, SUITES220
SEATTLE, WASHINGTON 98101
(206) 553-7970
